          Case 1:20-mj-09449-UA Document 13 Filed 10/08/20 Page 1 of 1

                                        Renato C. Stabile
                                         Attorney at Law
                                    580 Broadway, Suite 400
                                      New York, NY 10012
                                        212-219-1469 (o)
                                       212-219-1897 (fax)                                  10/08/2020
                                     917-204-0181 (mobile)
                                   renato.c.stabile@gmail.com


                                                           October 6, 2020


BY ECF
Hon. Katherine H. Parker
United States Magistrate Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
                                                                                      10/08/2020
500 Pearl St.
New York, NY 10007

                      Re:     United States v. Ashley Bourdier, et al., 20-mj-9449
Dear Judge Parker:
        I am the attorney for Ashley Bourdier, a defendant in the above-referenced matter. With
the consent of the Government and Pre-Trial Services, I write to request temporary modification
of the defendant’s bail conditions, which your Honor imposed at the defendant’s presentment on
September 15, 2020. I request that Ms. Bourdier be permitted to travel to Reading, Pennsylvania
on Saturday, October 10, 2020, to attend a family gathering at her mother’s house, returning
home the following day, October 11, 2020. Her mother’s address would be provided to Pretrial
Services. I have communicated with both Francesca Piperato, Ms. Bourdier’s Pre-Trial Services
Officer, and Assistant United States Attorney Thomas Burnett, who both advise that they have
no objection to this request.
       I thank the Court for its consideration.
                                                           Respectfully submitted,
                                                                   /s/
                                                           Renato C. Stabile
cc:    AUSA Thomas Burnett
       Francesca Piperato, Pretrial Services
       (via ECF and email)
